 CRANE COMPANYCrane Company, Deming Division and United Steel-workers of America, AFL-CIO-CLC, Local Union8353. Case 8-CA- I 1584August 10. 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JNKINSAND PENELIOOn January 17, 1979, Administrative Law JudgeWalter H. Maloney, Jr., issued the attached Decisionin this proceeding. Thereafter. Respondent filed ex-ceptions and a supporting brief. The General Counselfiled limited exceptions and a supporting brief. Re-spondent filed an answering brief to the GeneralCounsel's exceptions, and the Charging Party filed abrief in opposition to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act. as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings.' andI Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard DO' Wall Products. Inc.. 91 NLRB 544{1950). enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.The Administrative Law Judge inadvertently found that the Union wonan election conducted at the Salem office and technical unit "early in the fallof 1975." The election was in fact conducted on May 16. 1974.Finally. we agree with the Administrative Law Judge that Respondentviolated Sec. 8(a)(3) and () by withholding accrued vacation pay from thestrikers. The employees' benefits book states:Effective January 1. 1972, when continuous full time employment atDeming Division Crane Co. prior to January Ist of the vacation yearwas at least Weeks Working Days6 Months 1 59 Months 1-2/5 71 to 6 Years 2 107 to 15 Years 3 1515 to 20 Years 4 2020 Years and Over 5 25The vacation year is the current year in which you are working. If anemployee terminates employment of his own free will before JanuaryIst. he will not be entitled to any vacation earned during the year. Hewould be entitled to vacation earned in the last vacation year if notalready taken.Note: To receive your vacation check prior to going on vacation asupervisor must make the request in writing to the Controller's secre-tary at least three weeks prior to the individual leaving for vacation.It is thus clear that Respondent's employees did in fact accrue vacationpay. By indicating that strikers would not be paid such accrued vacationpay, Respondent's conduct was clearly calculated to force employees toabandon the strikeconclusions of the Administrative Law Judge' and toadopt his recommended Order.Pursuant to Section 10(c) of the National l.aborRelations Act. as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and herebk or-ders that the Respondent, Crane Company. DemingDivision, Salem, Ohio. its officers, agents. successors.and assigns, shall take the action set forth in the saidrecommended Order, except that the attached noticeis substituted for that of the Administrative LawJudge.In adopting the Administrative Las. Judge's tinding that Respondent un-lawfully denied strikers accrued vacation pay. Member Penello does nol relyon B,,rden. Inc. Brden Chemnual Diiitn. 235 NLRB 982 ( 1978. entirce-ment denied and remanded In pertinent part 600 F.2d 13 Il ( Or 19794. acase wherein he dissented. In Member Penello's view. RBrdenr I cleary di,-tinguishable n the ground that the employer in that case, unlike Rpespon-dent here. estabhlished a business justific.ltion for its actlons2 In his remedy the Administratie l.a, Judge proxided that hould Re-spondent fail t reinstate the employees engaged In the unfair labor practiestrike within 5 days of their application lfor reinstatementl. backpas lir theseemployees shall begin to accrue The Board has found thai he -day perti,Is a reasonable accommodation between the interests o the empl-olees Inreturning to work as quickly as possible and the emplover's need i, eectu-ate that return in an orderly manner Drug PA age C.U/ola. It .228NLRB 108 (19771 AccordinglI, if Respondent herein has already rejected orhereafter rejects, unduly delays, or ignores an) unconditiona; l offer ito return1to work, ,r attaches unlawful conditions io its offer of reinstatement. the 5-day period serves no useful purpose. and backpay will commence is otf heunconditional offer to return to work Natioll Car Renil S.i,,',nm. In .Rental Diision. 237 NLRB 172 (1978R: N'ewporut 'e-s ShJphulddng atnd DrnDVA Corpanm. 236 NI.RB 1637 (1978) While Chairman Fanning andMember Jenkins would not. In any event. automatically grant Ihis 5-daygrace period, they acknowledge that. until uch time ;as the majority lewapproving this practice changes, the) are nstitutionally bound hb this posi-tion.IWe have modified the Administrative Law Judge's notice to conformwith his recommended Order.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARI)An Agency of the United States GovernmentWE WILL. NOT refuse to bargain collectively ingood faith with United Steelworkers of America,AFL-CIO-CLC, Local 8353. as the certified col-lective-bargaining representative of all of our of-fice clerical and technical employees, includingdraftsman, tool designers, process engineers,power industries product specialists, curve tech-nicians, and senior draftsmen who are employedat our Salem. Ohio, plants. excluding all produc-tion and maintenance employees, salesmen, in-dustrial engineers, exempt employees, profes-sional employees, confidential employees.guards, and supervisors as defined in the Act.244 NLRB No. 15ORDER10( DEC(ISIONS OF NATIONAL LABOR REI.ATIONS BOARDWI! Wlltl. NOI discourage membership in or ac-tivities on behalf of the Union, or any otherunion. by withholding accrued vacation pay andother accrued compensation from strikers or byotherwise discriminating against employees intheir hire or tenure.Wl WILL. NO[ in any other manner interferewith, coerce, or restrain employees in the exer-cise of rights guaranteed them by Section 7 of theNational Labor Relations Act.WE. wii.l. bargain in good ftith with UnitedSteelworkers of America, AFL- (CIO -CLC. I.ocal8353, as the exclusive collective-bargaining rep-resentative of all of our office and technical em-ployees (with certain exceptions), and, if an un-derstanding is reached, w w.l. embody thatunderstanding in a signed written agreement.The certification year under which such bargain-ing will take place will begin to run from the datethat bargaining in good faith begins.WF wit.. furnish the Union complete data. in-cluding fund reports, of' our companywide sala-ried-employee pension plan and a current list ofthe names, dates of hire, wage rates, and classifi-cations of all bargaining unit employees. WE.wit.t also furnish the Union any other requestedinformation which is relative to the performanceby the Union of its obligations as bargaining rep-resentative.WE Wltl. offer the ibllowing named personsfull and immediate reinstatement to their formerpositions or, in the event that their fbrmer posi-tions no longer exist, to substantially equivalentpositions, without prejudice to their seniority orto other rights and privileges previously enjoyed.discharging if necessary any employees who werehired to take their places:Sally AndersonGilda BellHelen BodirneaDorill CatlinJim ChuckDennis DeRoadsKathy DetellTom EmmerlingCarol EvansLinda FifeJudy FloryGary GoodmanSaundra HallTony HallNaomi HartDebbie HickeyDwight JordanLucille KarnofelSue KiblerBev KnechtHelen LabbePenny LandsbergerHilda LinderCindy MeekRoseanna OsbornRuth PierceSue Koons PleggeRose ReardonCathy ReeseRita RubleMark ScullionMary Lynn SeifertVera WaggleDiane WeldonMargret WolfeDennis WrightShelly ZimmermanWE WILL make whole the above-named em-ployees and any other unit employees who tookpart in the strike in 1977 for any loss of pay orbenefits, including accrued vacation pay, whichthey suffered by reason of the discriminationpracticed against them, with interest.CRANE COMPANY DEMIN(; DIVISI()NDECISIONFIND)IN(S O() F(iA. SlallCtIC't rthe ('ae.WAI 1IR H. MAI.()NY. JR., Administrative Law Judge:This case came on for hearing before me at Salem. Ohio.upon an unfair labor practice complaint' issued by the Re-gional Director for Region 8 and amended at the hearing.which alleges that Respondent Crane Company. DemingDivision.2violated Section 8(a)(I). (3). and (5) of the Act.More particularly, the complaint alleges that Respondentviolated its duty to bargain in good faith with the Union bya wide assortment of acts and omissions and that, in gen-eral. it approached its duty to bargain with no intention ofentering into a final and binding agreement. The complaintalso alleges that Respondent failed to pay strikers their ac-crued vacation pay and tailed to continue in effect its meritincrease plan. all in violation of Section 8(a)(3) of the Act.Of critical significance is the allegation in the complaintthat a strike of Respondent's office and technical employeesat the Salem plant. which began on October 25. 1977. wasan unfair labor practice strike and that all of the strikerswere entitled to reinstatement after they made an uncondi-tional offer to return to work on December 6. 1977. Re-spondent asserts that it bargained in good faith, that in factit reached an agreement with the Union. that the failure toconsummate the agreement was due to a mutual mistake offact concerning wage increase proposals to accomodatc so-called red-circle employees, and that the strike which oc-curred was an economic strike which permitted Respondentto hire permanent replacements in order to keep its businessgoing. Upon the contentions. the issues herein were drawn.'TI he principal docket entries in this case are as follows: Charge filed byUnited Steelworkers of America, AFt CIO CLC, Local Union 8353 (hereincalled the Union),. against Respondent (crane Company. Deming D)ivision.on December 14. 1977: complaint issued against Respondent by the Re-gional Director obr Region 8 on March 28. 1978: Respondent's answer filedApril 7. 1978: hearing held in Salem. Ohio. on September 19-21 and Oclober5. 1978: briefs filed with me by the General Counsel, the Charging Palrt.and Respondent on November 30. 19782 Respondent admits, and I find. that it is an Illinois corporation whichoperates a plant I ocated at Salem. Ohio. where it manufactures,. sells, andships a variety of pumping machinery, In the course and conduct of thisbusiness it annually ships from its Salem. Ohio. plant directly to points andplaces outside the State of Ohio godxls alued in excess of $50000. Accord-ingly. it is an employer engaged in commerce within the meaning ot Sec2(21. (6), and (7) of the Act. The Union is a labor organilation ithin themeaning of Sec. 2(5) of the Act.('ertain errors in the transcript are hereb noted and corrected104 CRANE (COMPANYB. The Unfiir Labor Practices .lllegedRespondent is a large multinational corporation whichoperates a number of plants throughout the United Statesand overseas. Its principal office is in New York City. NewYork. At Salem, Ohio, it operates two plants which manu-facture a wide variety of water, chemical, and sewagepumps. For many years it has maintained a collective-bar-gaining relationship with the Union covering about 400production and maintenance employees at the Salemplants. It also has contracts with Steelworker (USWA) lo-cals covering office and technical employees at other loca-tions. At issue in this case is its relationship with the Unionin an 80-man office and technical employee unit at Salem.Early in the fall of 1975 the Union won an election con-ducted at the Salem office and technical unit. On September13. 1974, it was certified by the Board. Respondent chal-lenged the certification and was ordered by the Board tobargain with the Union. (218 NLRB 130.) The UnitedStates Court of Appeals for the Sixth Circuit set aside thecertification and the bargaining order because of preelec-tion irregularities and required the Board to direct a secondelection. (526 F.2d 430.) Respondent objected to the hold-ing of a second election, because it felt that the Union'sshowing of interest was stale. Rather than continue withtime-consuming litigation on this point, the Union with-drew its first petition for an election, obtained a fresh show-ing of interest, and filed a second petition for an election. Asecond election was held on December 8. 1976. and theUnion was certified as bargaining agent on December 15.1976, some 2 years and 3 months after the first certification(Case 8-RC-9457).Immediately after certification, the Union. actingthrough its Salem-based subdistrict director, James Kru-menacker, wrote to Respondent's Salem personnel director.Paul R. Campanelli, and asked for II different items ofinformation in preparation for making a bargaining de-mand. Krumenacker stated in his letter to Campanelli thathe requested a prompt response "following which we willbe suggesting date, time, and place for initial collective bar-gaining sessions." On January 14. 1977, Campanelli re-sponded with certain information which will be discussedinfra.Krumenacker had dealt with Respondent's labor rela-tions personnel over the years in his role as bargaining rep-resentative in the production and maintenance unit and waswell acquainted with them. During February-April 1977 heplaced frequent calls to New York to David Swindell. Re-spondent's manager of labor relations, and occasionally toSwindell's immediate superior, Burns Huttlinger. Respon-dent's director of industrial relations, in an attempt to setup a date for negotiations. Both told Krumenacker thatthey were very busy going about the country handling Re-spondent's various labor relations problems, but they' wouldattempt to get started with negotiations on the Salem officeand technical (O&T) unit as soon as they could. The firstmeeting was arranged for April 26, 1978, some 4 monthsafter the certification was issued.''The parties stipulated that between April 26 and December 6 some 28meetings took place between the parties for the purposes of collective bar-gaining. The meetings occurred on April 26: June 15: Jul) 20: August 3.4. 5.The April 26 meeting was attended b comlan repre-sentatives Swindell. Campanelli. and Janet Burns. Mrs.Burns is the supervisor of employment at the Salem plant.On the Union side were Krumenacker. a four-memberplant bargaining committee, and Donald Walters. an inter-national representative of the Steelworkers, who is assignedto the USWA's technical and professional department. Asnegotiations proceeded. Walters became the Union's princi-pal spokesman and negotiator. At the April 26 meetingWalters gave Swindell a length, contract proposal contain-ing some 27 articles. Much of the language fbr the propos-als had been extracted from provisions contained in Re-spondent's agreement with the Union covering theproduction and maintenance unit. as well as from provi-sions in other O&T agreements between the Union and theCompany. The proposal contained no basic wage demands.Walters told Swindell that 4 months had elapsed sincecertification and that the Union and its membership wereanxious to get the negotiations moving. Swindell said hewould take the proposals and get back to Krumenacker.who was acting as the union representative for purposes ofarranging meetings. A few days later Swindell and Kru-menacker had a long-distance telephone conversation, inthe course of which Swindell told Krumenacker that he wasleaving Crane and accepting employment with anothercompany and that Krumenacker should make further ar-rangements for bargaining dates with Huttlinger. Krumen-acker called Huttlinger, who informed him he wasswamped with work and was in the process of trying to hiresomeone to take Swindell's place. He said he would try toarrange something and would get back to Krumenacker.The next meeting between the parties occurred on June15. This was the first meeting which occurred within theperiod of limitations set forth in Section 10(b) of the Act.The principal company spokesman at this meeting wasPlant Manager Martin E. Zernick. At this meeting Zernickproposed to union representatives that the Company be al-lowed to reinstitute the merit increase practice that it hadbeen following prior to certification. This practice gave theCompany virtually unlimited authority to fix wage rates inthe bargaining unit on an individual basis. Howesver. noincreases pursuant to this practice had been given since D)e-cember 15, when the Union was certified. The union repre-sentatives caucused to discuss the proposal and rejected it,informing Zernick that they wished to make a counterpro-posal of an immediate across-the-board increase for all unitpersonnel. The Union also complained that the merit in-crease program was subject to abuse and fivoritism. Zer-nick said he had no authority to grant such an increase andno authority to negotiate on anything except the matter ofreinstating the merit increase program. The meeting brokeup without an agreement on anything.The next (and third) meeting was held on July 2'0 at theTimberlanes Hotel in Salem. This was the first occasionthat Respondent was represented by its new manager oflabor relations. Seymour Malovany. From that point for-ward Malovany acted as company spokesman. Zernickrarely. if ever, made an appearance thereafter at the har-15. 16. 17, 22. 23. 29. 30. and 31: September 15, 16. 19. and 20: ('toher 1O.11. 13. 14. and 24. No.ember 4. and 18: and De)cember aid h6105 DE(CISIONS OF NATIONAL LABOR REL.ATIONS BOARDgaining table. The two regular company representatives as-sisting Malovany were Campanelli and Mrs. Burns. At thismeeting Malovany presented to union representatives a setof company proposals in an orange-bound booklet whichcame to he referred to as the orange book. Malovany in-formed Union representatives that he had not had a chanceto study the April 26 union proposals and to reply to thempoint by point, but that the orange book contained his pro-posals on many of the same items contained in the Union'sproposal. Krumenacker told Malovany on this occasionthat the Union had been trying to get the Company to thebargaining table since May of 1974 and that the certifica-tion for the O&T unit had been outstanding since Decem-ber of 1976 and suggested that the Company was quiteclose to an unfair labor practice because of its dilatory be-havior. Krumenacker also suggested that a strike might beforthcoming unless the Company changed its tactics.During the several sessions which took place betweencompany and union representatives in August 1977. theparties discussed the language of noneconomic items con-tained in the Union's April 26 proposal and the Company'sJuly 20 proposal. Malovany offered to reinstate the Compa-ny's merit increase program but was met with the sameobjections which had been given to Zernick in June. TheUnion countered with an across-the-board wage increaseoffer, but this was also rejected. Since the contract was thefirst to be negotiated governing this particular unit, the par-ties agreed to consider contract language before discussingmonetary matters. I credit Walters' testimony that early inAugust he asked the Company for an updated seniority listof employees in the bargaining unit. In his January 14 letterCampanelli had supplied the Union with a list of employeeswhich contained each employee's date of hire, job classifi-cation, and current salary. Walters told company represen-tatives that he was sure that there had been new hires, ter-minations, and promotions since the original list wasfurnished, and he needed current information to enable himto formulate wage proposals.' On August 22 or 23 Respon-dent gave the Union an updated list of unit employees, butthe list contained no information concerning job classifica-tions or wage rates. In a private conversation with Mrs.Burns on August 31, Walters asked her if she had the infor-mation in question. She said she had it with her but wouldhave to get Malovany's permission to turn it over to theUnion. Walters made a request for the information at thebargaining table, and Malovany said, "[W]e'll see what wecan do about it," but the Company did not furnish theinformation requested.Walters also asked Malovany for information relating tothe pension structure of Respondent's companywide sala-Throughout the discussion of this request for information. Walters con-tinually described what he wanted as a "seniority list." What he was refer-ring to was broader than merely a list of employees and their dates of hireand included to the other data mentioned above. His inartful use of the term"seniority list" causes some problem in evaluating the Company's responseto his demand. Walters insists that he referred to Campanelli's original letterin making his further requests. Company witnesses disagree as to whether heexplicated to them that he wanted updated job classifications and wage ratesas well as names and dates of hire or seniority rankings. I credit Walters'testimony that he informed company representatives that what, in fact. hewanted was a complete update of the information contained in Campanelli'sJanuary letter.ried-personnel pension plan. The Union had requested thatthe Salem O&T unit be brought in under the productionand maintenance unit pension plan, but the Company hadresponded that it preferred that O&T employees be coveredby the regular company plan. Walters explained that thismight be acceptable, but he wanted to refer the Company'spension plan to USWA headquarters in Pittsburgh, Penn-sylvania, so that USWA's pension experts could look it overand evaluate it.Among the subjects discussed during the August meet-ings were seniority and the question whether seniorityshould be unitwide or should be by departments. The par-ties also discussed, in detail, the grievance procedure andthe language of management-rights and no-strike provi-sions. The company proposal on seniority had nothing in itconcerning temporary transfers, layoff notices, posting ofjob openings, leaves of absence, and other matters. TheUnion wanted these matters covered by the seniorityclause. As might be expected. the Company wanted a no-strike clause, while the Union was pressing for union secu-rity and a much narrower management-rights clause.Union representatives complained that the Company wasunwilling to accept contract language on these subjects forthe O&T unit which had long been agreeable in other con-tracts between the parties. Malovany persisted in proposingcontract language which he had personally drawn up.Some headway was made in August, but union represen-tatives were unhappy that a great deal of time was beingspent discussing contract language at the expense of negoti-ating an economic package. They informed the Companythat if agreement could not soon be reached on contractlanguage so that the negotiators could proceed to economicmatters, a strike authorization might be sought from themembership. The threat to strike was more than a general-ized or vague suggestion by union representatives. Malo-vany was told that unless the parties began to come to anagreement on economics soon, a membership meeting toobtain strike authorization would be called shortly after La-bor Day. Malovany's reply was that he thought the partieswere making progress and that a strike would not be neces-sary. During this period Union representatives repeatedtheir requests for an updated seniority list and for details ofthe Company's salaried employee pension plan.Toward the end of August the parties reviewed all of theitems in their respective proposals to see where they stood.They agreed to take the question of management rights andunion security off the bargaining table, because no agree-ment could be reached at that time on those issues. At theAugust 31 meeting Walters told Malovany that the Unionwas very unhappy about the progress of negotiations be-cause they had not started discussing what the Union wasprincipally interested in, namely, basic economic proposals.He suggested that Malovany demonstrate some good faithby coming forward with some economic offers and voicedto Malovany the Union's concern that the certification yearwould soon expire. Krumenacker also complained aboutthe slowness of the negotiations, noting that over a monthhad elapsed since negotiations had begun, and the partieshad not even reached agreement on contract language.On September 12 the Union held a meeting at whichKrumenacker and Walters addressed the membership of106 CRANE COMPANYthe bargaining unit. They expressed the opinion that theCompany was engaging in dilatory tactics, mentioned thepossibility that unfair labor practice charges might be filed.and also made reference to the fact that the certificationyear would expire on December 15. They told the member-ship that they felt that they needed a strike authorization inorder to strengthen their hand at the bargaining table. Themembership then voted by a wide margin to give strikeauthorization to the four-member bargaining committeewhich was assisting Walters and Krumenacker.When the parties resumed negotiations on September 15at the Holiday Inn in nearby Youngstown. Ohio, Waltersinformed Malovany about the strike but suggested that theparties start moving seriously. Malovany's reply was that hethought that negotiations were making progress. On Sep-tember 20 the Union made its first wage demand, namely.for three 5-percent increases, the first being granted imme-diately, the second falling due in October. and the thirdfalling due in November. The proposal envisaged a contractslightly in excess of 1 year's duration, with an expirationdate which conincided with the expiration date of the con-tract in the production and maintenance unit. The propos-als also called for cost-of-living adjustments (COLA) simi-lar to the adjustments contained in the production andmaintenance unit contract. The Union also made proposalsconcerning bereavement pay, jury duty. vacations, life in-surance. and hospitalization. Malovany said that the unionproposal was unacceptable. especially a union proposalwhich stated that an employee's salary would continue infull during his period of illness. The Company offered a 15percent (three 5-percent) increase in wages, but without aCOLA and without any equalization of the rates of employ-ees who work in the same classification. Malovany askedWalters for "guidance" on a wage proposal, telling him thathe wanted to "feel the Union out" and "find out where weare headed." Before the September 20 meeting concluded.Walters said that he was setting October 12 as a deadlinefor the Company to come in with a wage proposal. Malo-vany responded that he would certainly have a completewage proposal ready to present to the Union when negotia-tions resumed on October 10.On October 7 Krumenacker phoned Malovany's boss inNew York. Burns Huttlinger. and told Huttlinger to "putsome damn money on the table." However, when negotia-tions resumed on October 10 Malovany had no wage pro-posal to present. He said he did not have enough time toput a wage offer together. He asked the Union for someguidance as to how an economic package should be spent.He did agree in principle to equalization of wage rates foreach job classification. The Union stated that the wide dis-parities between persons in the samejob category were partof the problem in establishing a wage scale.At the October I I meeting Malovany objected to a singlerate for a job classification and preferred to offer a range ofminimum and maximum salaries for eight classifications6 It appears from handwnritten notes in Campanelli's files that Respondentwas well aware of the details of what transpired at union meetings. He hadrecorded in his own handwriting each vote taken at all meetings which oc-curred during the fall of 1977. without being formally advised by unionspokesmen. Campanelli could not remember where he got the information.contained in the company proposal of July 20.' Waltersstated again that he needed an updated seniority list so thathe could see exactly what each employee in the unit wascurrently earning. He also reiterated a request for the Com-pany's salaried employee pension booklet. At the October12 meeting Malovany presented the Union a wage proposalin the form of a chart which had been prepared b Zernick.The document is in evidence. While what it purports is notentirely clear. it was represented by Malovan' to be a pro-posal to end wage inequality in classifications through sev-eral anniversary increases. When Walters asked Matlovanto explain what the chart was all about. Malovan\ said hecould not do so. because it was Zernick's brainchild. Zer-nick was not present to give any explanation. One unionrepresentative said that the Union was not interested inanniversary increases. Walters said that he could not accepta proposal that he did not understand. so the parties passedon to other matters. Walters told Malovany that if therewas no resolution of economic proposals, there would be astrike the following Monday. October 17. Hie also statedthat while no meetings were scheduled for October 13 and14. the Union would agree to meet on those days if some-thing could be accomplished. The parties agreed that aunion membership meeting, originally set for the evening ofOctober 12. be postponed until the afternoon of October 14.During this same period Krumenacker asked Malovanywhat the Company would do about paying employees ac-crued vacation pay.' He also inquired whether the Com-pany would continue to pay premiums for life insuranceand health and welfare insurance in the event of a strike.Malovany said that he did not know.The parties resumed negotiations at the YoungstownHoliday Inn on October 13. By the end to the day theCompany had agreed to a wage increase of 55 cents an hourper employee during the first year. plus specified hourlyincreases during the second and third ears of the contract.'It was agreed that 15 cents per hour. or $6 a week. out ofthis 55-cent offer would be given to all employees as a cost-of-living increase to provide a "catch-up." inasmuch as noemployee had received any wage increase since the Decem-ber 15 certification. The balance of the company proposal,namely. 40 cents per hour, would be used for equalizationof rates within job classifications. The Company also agreedto a COLA during the third year up to a 20- or 25-cent-per-hour maximum ("COLA with a cap"), but it refused toagree to COLA during the second year of the contract. Theparties agreed on increases in hospitalization and insurancecoverage and also agreed that O&T employees would ob-serve the same paid holidays set forth in the production andmaintenance contract. However. the Union insisted on 10days of paid sick leave, while the Company was adamant in'The salaries noted in the Company's orange book proposal on July 20were the current salaries scales in each classification and provided no in-crease at allI The salaried employees handbook for the Salem plant. reised November10, 1976, contains a provision outlining vacation pay benefits which were ineffect prior to certification. The amount of vacation begins with 5 workingdays for an employee with 6 months' continuous employment prior to Janu-ary I of the vacation year and goes up to 25 working days for an employeewith 25 or more years' continuous full-time emplo ment.9 By this time negotiations had moved awav from a I-year contract andwere premised upon agreement to a 3-ear contract.107 DI)('ISI()NS () NA IIONAI ABOR REI.AI IONS BOARI)giving only 5 days of sick leave (referred to at the hearingby Zernick as "go to hell" da't5s because no doctor's slipwould be required). At the end of the day on October 13. itappeared that an impasse had been reached over the num-her of sick leave das and COLA in the second year.At this time another problem surfaced which was notdiscussed at the bargaining table but which, in the end,proved to he the undoing of the whole bargaining effort.Because of the wide disparity in wage rates between em-ployees in the same job classification, different amounts ofthe 40-cent-a;n-hour equalization portion of the Company's55-cent offer would be received by different employees.Some employees. usually those junior in service, were at thelower end of the existing wage range in each classificationand necessarily would receive a greater increase than wouldolder employees near the top of the range under the equal-ization proposal advanced by the Union and tentativelyagreed to by Respondent. Since there would be only onemonthly wage rate for each classification under the newarrangement, some employees at the top of the existingscale would, after receiving a 15-cent-an-hour cost-of-livingincrease, end up with a rate equal to or in excess of theamount established as the rate for their classification.")These employees were referred to in the record by the par-ties as "red-circle" employees. Unless some special provi-sion were made for them, some red-circle employees mightreceive no increase in wages. or at best only a nominalincrease over and above the 15-cent across-the-board hike.Walters felt there might be about 11 I15 such employees,but he was not sure, since he did not have an updated wageand classification list."'' In fact. it ultimately turned out thatthere were 21 red-circle employees and that this group con-stituted about one-fourth of the bargaining unit.The problem of these employees was discussed by Malo-vany and Walters out of the hearing of the other membersof both negotiating teams, in what has come to be called theCoke machine conversation. The contents and intendmentof this conversation are sharply disputed. According toWalters, the conversation took place about 8 p.m. on theevening of October 13, as negotiations were about to breakup because of the impasse over sick leave and COLA. Asthe negotiating teams were walking out of the room wheretheir discussions had taken place, Malovany asked Waltersto go down the hallway to a recessed alcove where a Cokemachine and other similar vending machines were located.The area was a noisy' one, and Malovany chose it becausehe could talk to Walters at this location without being over-heard by the other members of both bargaining committees.Malovany reportedly said to Walters at the Coke machinethat he was surprised that Walters had not brought up thequestion of red-circle employees. Walters replied that hethought it was a comparatively minor item and that it couldwait until other issues had been resolved. He assured Malo-vany that if other issues had been resolved, he would have10 Malovan) insisted hroughout the bargaining on October 13 and there-after that 55 cents an hour was the maximum that he was authorized io offerHe repeatedly said that this ceiling had been placed on him by his superiorsin New York. However in his testimony Zernick insisted that it was he andnot headquarters officials who had established this ceiling.I credit the testimony of Walters and Local 8353 President Scullion thatno such list was ner furnished them during the course of the negotiations.asked for more mone! to prevent red-circle employees fromending up with nothing but a 15-cent-an-hour increase. Ac-cording to Walters. Malovany replied. "Well. I've beenthinking about it. too. I was thinking along the lines of $12to $16." Walters reportedly replied. "Sy. I'm not a selfishperson. I would be happy with $10 a week because, with 15-cents across-the-board. that would give the minimum raiseto my people would [sic] equal $16 a week for all red circlepeople." Malovany replied. "Well I can see no problemwith that. It's just too bad we couldn't have resolved theother matters." At that point everyone went downstairs tothe cocktail lounge and had a few drinks before going theirseparate ways.According to Malovany, the Coke machine conversationconcerning red-circle employees took place earlier in thealternoon. during a break between bargaining sessions.When he and Walters arrived at the vending machine area,Malovany states, he told Walters "Don we've got to dosomething about these red circle people or we're nevergoing to be able to get this package sold." Walters report-edly replied. "You're right. What did you have in mind?"According to Malovany, he replied, "Well I was thinkingabout something around sixteen bucks." to which Waltersreplied, "You're getting awfully liberal. I was only thinkingin terms of ten myself." Malovany then stated. "That's be-cause I'm a nice guy and I'm trying to get this damn thingsettled for you." Walters then stated, "Well, I think sixteenwould do it." At this point the parties, according to Malo-vany. returned to the bargaining table, but their effortsended that evening in a stalemate.Before concluding. Walters told Malovany that the unionnegotiators were not even going to report the Company'slast offer to the membership because the four-member bar-gaining committee had been ested with authority to call astrike. He indicated that the purpose of the membershipmeeting to be held the following afternoon was just to "fillthe people in on the lack of progress."On Friday morning, October 14. Malovany left the Holi-day Inn at Youngstown and returned to New York. Beforechecking out he called Walters, who was staying at thesame motel, and asked him if there had been any change inthe Union's position. Walters assured him that there was nochange. Before Walters had left Youngstown, Campanellicalled him from Salem and asked Walters it' he could seehim. Walters told Campanelli that he was driving to Salemand would be available at the USWA subdistrict office ear-ly in the afternoon. He also told ('ampanelli that Malovanywas taking a plane back to New York, in response to whichstatement Campanelli expressed both surprise and disbelief.Later the same afternoon Campanelli and Zernick cameto see Walters. who had checked in at the Timberlanes Mo-tel in Salem. Zernick told Walters and Krumenacker. whojoined them. that they' had a little "sweetener" for him.Zernick had spoken with company officials in New Yorkand was now offering an agreement containing a C'OLAprovision for the second year of the wage agreement in thesame amount appearing in the production and maintenancecontract.'2However, the ('ompany was making no change12 MalosanN was not consulted about this prilpolsal. ils he was not avail-able.108x CRANE COMPANYin its insistence on the 5-day limitation on sick leave. Zer-nick expressed to Walters an opinion that he had an obliga-tion to report this latest offer to his people, who were sched-uled to meet about 5 p.m. at the Italian Hall across thestreet rom the Hotel. Krumenacker interjected thatt he hadno obligation to report anything to anyone except to thebargaining committee, and he would leave it to the commit-tee to determine what course of action should he follo Aed.I credit the testimony of Walters that he also told Zernickthat he had to have some money for the red-circle emplo,-ees. Walters related to Zernick his conversation with MNalo-vany and told Zernick that he could not go into a member-ship meeting and tell red-circle emploxees that they wereonly getting a $6 raise (the across-the-board adjustment)when they had been without an increase for a ear or more.Walters said he did not know exactly how man employeesfell into that category but believed it was between 10 and14. Walters also told Zernick that, in the course of his con-versation with Malovany, he had said to Malovman that $10a week was enough for the red-circle people because he wasnot a selfish person. Zernick's reply to Walters was what-ever he and Malovany had between them was "our busi-ness.... If he told you this. I'm sure he'll live up to it."A membership meeting was held shortly thereafter at theItalian Hall. Walters explained to the assembled enployeesthe latest economic proposal, including the Company's 5-day limitation on sick leave. He also related his understand-ing of the agreement relating to red-circle employees. thateach of them would receive an increase in wages amountingto $16 per week, even though the increase might bring theirindividual rates above the flat rate agreed upon for their jobclassification. He also explained to them that there still re-mained some wide differences on contract items and lan-guage. The membership ratified the wage proposal b awide margin, whereupon Walters phoned Zernick andCampanelli to inform them of the vote. Zernick and Cam-panelli then came to the Italian Hall and participated in theconvivial evening with the union representatives and var-ious company employees.Monday. October 24. was the date set for continuing ne-gotiations with respect to noneconomic items.'" Malovanbrought with him to this meeting a proposed written con-tract, which recited the economic terms which had beenagreed upon and his assessment of what a final agreementon all terms might contain. Mrs. Burns presented the Uniona chart showing the names, classifications, and proposedmonthly salaries of every individual in the unit. Beside thename of each of the 21 red-circle employees she had placedan asterisk which referred to a statement at the bottom ofthe page reading "One time bonus." Walters asked Malo-vany what this notation meant. and Malovany replied thatit was the money that the two of them had agreed upon atthe Coke machine conversation on the afternoon or eveningof October 13. Walters insisted that the agreement as for$10 a week plus a 15-cent-per-hour, or $6-per-week. across-" At the time the vote was taken on October 14 on the economic aspectof the contract, no agreement had et been reached by company and unionnegotiators on such items as management rights. union security checkoff.maternity leave. civil rights. safetyl and health. Of necesstuy this (le waslimited to an approval ,l the economic offers which had been agreed uponthat week.the-board increase. Malovans disputed this statement. ar-guing that they only agreed that red-circle employces ouldreceive a single $16 bonus at the time the increases entinto effect. The two protagonists argluedl hitterls oer thispoint. and at that point negotiations broke up on an acri-mnoniouS note.()n te lloing a. ctober .the llowg d tobe the nio called alunch hour meeting of emplo,,ees at Mlullins Hall. near theplant. At this meeting Walters explained to the membershipthe dispute het een himselfanlid MNalosvan' about red-circleemployees. He accused the Compan! of' reneging on a comn-mitment and stated that this action as the basis for alnunfair labor practice charge. Krunlenackcr c\xpressedl theopinion to the membership that Mialox;li 's lates slate-ment was one more indication that the (Compan nexer in-tended to come to terms with the [lnion in the first place.He mentioned thalt 10- /2 months had elapsed since certifi-cation. that the certification ear wsas fast dra ing to aclose, and that the (Compan had reneged after the lnionthought it had a settlement on economic itelms. The m-plosees voted to strike and imiediatelk therreatter set uippicket lines in front of' both the Broadlu;l and tIhc e llenRoad plants. The picketing had the effect of shutting d o, n the planItsbecause production and maintena;nce workers refused tocross the picket lines. The Compani obtained a state courtinjunction against the refusal f prodlctlion workers toabide bh their contract. At the hearing on the inj uctio atthe Columbiana County Court of' Cotlnmon Pleas inl liisbon.Ohio. Zernick made the suggestiotn to Krumenalcker thatthey flip a coin to determine whether the red-clicle emplo -ees should get $16 a week or a $16 one-time bonus. Kru-menacker's repl, was that he w ould agree only i Zernickused a two-headed coin. Shortly after the strike hegan Re-spondent offered to arbitralte the question of whetlher NLao-vans's ersion or Wa;lters' ersion of' the Coke mitchine con-sersation v ;as correct. lThe U niiin refused andl called uponthe Comnpan to honior its asseltLed conmmitmenlllt respectingred-circle eplo(ees.Shortl,; after the strike began the ('ompan n tified Kru-menacker thilt it would not continue to) pa premiums forstriking emplosees on the life insurance and the health aidwelfare insurance group policies which it carried on all em-ployees. Their coser;lge ,ais terminalted on Octobehr 31.Krumenacker asked Campanelli for forms hich wuutldpermit strikers to convert their insurance into individualpolicies. Krumenacker found out from some members thatthe policies were carried by the Equitable l ife AssuranceCompanies. He called Equitable to obtain some cons ersionforms. The Company finally obtained some forms for thispurpose from Equitable's headquarters in Bethpage. NeYork. and gave them to him.At a November 4 negotiating session KrumenaclCker askedMalovan> il'f strikers would receise vacation pa As hich theyhad accrued prior to the strike. Maloviani told him therewould be no sacation pa, for strikers. Krumcnacker arguledstrenutously about this decisionl bitll to no atail. )uliing tlhei' Ihe pickels used homemade picket !ls ign, thier thlan prillel t lSe ,s (I)csign said "On Strike," alnolher said "Pleise Ilnor ()ur line. ." an a Ihird ignrIdepicted n indisiduai ,uith i large screws prirudlig through hit, h,s1)09 I)0:( ISIONS OF NATIO)NAI. LABOR REL:.A IONS BOARDstrike Waiters again asked for pension inforilation. Malo-vany told him he would send him a revised pension bookletas soon as it was prepared, but he never fulfilled this prom-ise. About two members of the bargaining unit crossed thepicket line to work. The Company took advantage of thestrike situation to reduce the size of the bargaining unit b5six jobs.On December the Union threw in the sponge. Krumen-acker led a group of about 60 strikers to the company of-fice; agreed to accept the ('ompan's last ofler, includingthe $16 one-time bonus for red-circle employees: and toldMalovany that all strikers offered to return to their jobsunconditionally. He presented Malovany with a letter tothe same effect. At that time Malovany informed Krumen-acker that there were only 28 or 29 jobs available in a bar-gaining unit which was formerly composed of 80 people. Iietold Krumenacker that the size of the unit had been re-duced and that permanent replacements had been hired formore than 40 strikers." He suggested that Krumenackerinform the assembled employees of this situation. However.Krumenacker insisted that it was Malovany's responsibilityto do so. Malovany spoke to a group and informed themthat only 28 or 29 jobs remained. Returning strikers weretaken back for the positions available, although there issome controversy as to whether all of them are occupyingthe same positions they held before the strike. As of thetime of the hearing in the instant case, about 10 strikers hadnot been recalled.The Union wrote to Respondent immediately after termi-nating the strike and offered to continue to bargain, sug-gesting that the presence of a Federal mediator would hehelpful. The Company's immediate response was to agreeto resume bargaining. However, on December 15, 1 yearexactly from the date on which the certification was issued,a decertification petition was filed in this bargaining unit.Thereafter. Respondent wrote the Union. noting the filingof the decertification petition, and declined to bargain fur-ther because it doubted the Union's continued majority sta-tus.C. Analysis and Concl.usionsI. The statute of limitationsThe relationship between the Company and the Unionwhich culminated in a strike and the replacement of about37 strikers in the late fall of 1977 had its genesis early in thespring of 1974. The question arises as to how much, if any.of this history can be looked to in evaluating the conduct ofRespondent at the time its activities properly became thesubject Board litigation. The lead case on this subject isBryan Manufacturing Company,' in which the SupremeCourt stated:It is doubtless true that Section 10(b) does not pre-vent all use of evidence relating to events transpiringmore than six months before the filing and service of15 The General Counsel does not contend that the replacements were notpermanent or bona fide.6 Local Lodge No. 1424. Inernational As.tociation oS MA<hinis., AFLCIO.1 and International Assrociaiion of Machinists. AFL C10 [Bnran MIjCo.] v. N.L.R.B.. 362 U.S. 411. 416 (60).an unfair labor practice charge. However. in applyingrules of evidence as to the admissibilitv of past events,due regard for the purposes of Section I()(b) requiresthat two different kinds of situatiins be distinguished.Ihe first is one where occurrences within the six-monthlimitations period in and o themselves may constitute.as a substantive matter, unlir labor practices. I here.earlier events may be utilized to shed light on the truecharacter of matters occurring within the limitationsperiod: and lbr that purpose Section IO()b ordinarilydoes not bar such evidentiary use ol anterior events.The second situation is that where conduct occurringwithin the limitations period can he charged to be anunfair labor practice only through reliance on an ear-lier unfair labor practice. There the use of the earlierunfair labor practice is not merely "eidenttiar\"'. sinceit does not simply lay hare a putatative current unfairlabor practice. Rather. it serses to cloak with illegalit3that which ;as otherwise laIwful. Ansd x lhere a co1m-plaint based upon that earlier e\ent is time-barred, topermit the event itself to be so used in ect results inreviving a legally defunct unfaiir labor practice. I[St'pr.362 .S. at 416 417.1In this case one of the iolations alleged is the slo nessand the dilatory manner with which Respondent wentabout performing its duty to bargain. Yihe point in con-tinuing course of conduct when inaction and lethargy be-come illegality is a nice question of judgment. In makingsuch a judgment. the trier of tact may rel' upon an event orevents which are time barred as operali\ e lacts which estab-lish the elements of a violation. ie maix look to such events(or nonevents) as lending character and meaning to actionsor inactions which take place within the period of limita-tions. Slowness in responding to a bargaining demand, insupplying information, or in agreeing to a date flir negotia-tions can mean one thing when a certification is fresh andquite another thing when the certification is growing stale.It is my opinion that the actions or inactions of Respondentbefore June 15. 1977. are relevant, material, and legallyprobative of the good faith re/l no with which Respondentaddressed its obligations after that date. 2. Use of a negotiator without authority as evidence ofbad faithIt is well established that the sending of a negotiator to abargaining session who has no authority to negotiate isstrong evidence of bad aith in meeting one's obligation tobargain. Bvrd'v Terrazzo & Tile Co.. In(.. 227 NLRB 886(1977). On June 15 Respondent sent its plant manager.Martin E. Zernick, to the second bargaining session withthe Union. This is the same individual who later took anactive role in negotiating a short-lived settlement in the lateafternoon of October 14 when it appeared that a strike wasimminent. He is also the same company official whoclaimed responsibility fi)r establishing an overall limit of 55B7 If pre-June 15 events must be strictly bhlocked out when evaluating con-duct at issue in this case, the Board could not even consider its own certifica-tion, issued December 15, 1976. which is the basis upon which the dut tobargain must be premised. It is an essential element tl proft In most 8(a)(5)complaint cases110 (CRANE (COMPANYcents per hour on the ('ompany's final wage offer. O()n June15 Zernick otffred to reinstate Respondent's frmer meritincrease wage system. This offer was rejected by the Unionand was met with a counterotffer of an immediate across-the-hoard percentage increase to "catch-up" all unit em-ployees who had received no wage increases since the issu-ance of a certification in December. Zernick told union ne-gotiators. one of whom was based in Johnstoiwn.Pennsylvania and who had come to Salem for these nego-tiations, that he had no authority to discuss any matter withhim except to transmit the Company's merit increase offer.The failure of Respondent to send to the bargaining table atthe second session a representative who had authority tobargain is not alleged by the General Counsel in the com-plaint to be a separate per se violation of the Act. Ilowever.this evidence of Respondent's attitude is in the record and isundisputed. I regard it as a substantial indicator of overallsubjective bad faith on the part of Respondent and a dis-play, within the 10(b) period. of a cast of mind which sur-faced many times throughout the discussions b the parties.3. Respondent's delay in scheduling meetingsThe General Counsel alleges as a separate violation oflthe Act that Respondent engaged in an unreasonable delasin agreeing to a time and place for bargaining sessions. It iswell established that an employer has a statutory duty tomake its authorized representative available for negotia-tions at reasonable times and places. What ma) be regardedas reasonable is a question of fact in each case. KF'M.Broadca.vting Company. 183 NLRB 1187 (1970). The factthat a respondent or its designated negotiators are so husthat they cannot get around to meeting promptly withunion negotiators is no defense to an 8(a)(5) complaint. In-sulating Fabricators, Inc., Southern Diision, 144 NI.RB1325 (1963): Franklin Equipment 'omparun, Inc., 194 N IRB643 (1971). Most of the evidence cited b the GeneralCounsel in support of its contention that a separate viola-tion of the Act occurred because of Respondent's asserteddereliction in this regard relates to matters occurring beforeJune 15, The Union made a written request in December1976 for information and concluded the letter with a state-ment that it would seek prompt negotiations as soon as theinformation was received. In the spring of 1977 Krumen-acker frequently called Respondent's New York headquar-ters in an attempt to arrange bargaining dates and continu-ally was met with the excuse that Respondent's negotiatorswere so busy with other matters that they could not meet.The first date the Union could get from Respondent was 4months after the certification issued, and all that was ac-complished on this occasion was a submission of theUnion's general written proposal. The next date on whichthe parties met with an authorized company negotiator wasnearly 3 months later. This is surely undue and unjustifiedprocrastination on the part of Respondent. but most of itoccurred prior to the time the period of limitations began.Accordingly, I will dismiss the allegation as a separate vio-lation of the Act. but will consider Respondent's exasperat-ing foot dragging outside the period of limitation as indica-tive of its attitude during the 6 months which elapsed priorto the filing of the charge herein.4. I)elays in f'urnishing infornmationPart of an emplo\er's obligation to bargain includes theohligation to furnish the union in a tiimel fashion withinftorma;tion which is relevant to the perftormance h tileunion of its function as bargaining represenlative. 'Wageand related dal;a are presumptively relevant. and no specialproof of need must be demonstrated hb a union to entitle itto such information. 7/e (lonil/ Precs. Inc.. 24 NI.RB852 (1973): Pennco, Inc.. 212 NI.RB 677 (1974): (Gco,,e-ow,)i 4ss.ociates di/h/a (;'orgetoc I/li(di Inn, 235 NI. RI485 (1978): Te WU'ltlingt, Pot ('omp/at!v. 237 NI RB1493 (1978): Rtmona's .li(clon f',,d Prothrs., I,1., 2()3NLRB 663 (1973). The (ieneral Counsel alleges that Re-spondent failed to fulfill this obligation hb refusing to fur-nish the Union a requested update of the salaries and clas-sifications titof members oft' the hargainin unit and thatRespondent was likesise remiss in failiing to turnlish theUnion requested information relatiing to its companl,,Nidesalaried employees pension platn.IEarl I m Janluarv 1977 (almpanelli sent to Krumenackera list o unit emplosees. he list included not onl! theirnames and dates of' hire but also their current algec ratesand salarx classifications. It is this inftrniaalion \ hichl unionrepresentatives continuallb reterred to as a "SClolrtll lis'."The ('onpani contends that in fact it furnished the I ilonwhatever it asked for and that. in mid-\ugust it compliedwith its obligation when it gave union representatives a cur-rent list of names and dates of hire in each department ofRespondent's O&T unit. Respondent makes no contentionthat the requested inftormation was irrelevant or uiLeces-sary to the Union's hargaining obligltion.On ive different occa;sions betsween August 3 and No-vember 4 the Union requested an "updated seniorit5 list."The mere repetition of such a request after Respondent hadfurnished lists in August should have been sufficient toplace Respondent on notice that the U:nion was requestingmore than it had received. However, as ound from otherevidence above. Walters clearly indicated to NMalox anN andothers that what he swanted was current information of thekind and character Respondent had furnished in Januars. Ihave further found that such information was noti fllly pro-vided at anN time. Accordingly hby failing and refusing tofurnish the Union current inlormation relating to wagerates and dates of hire of' unit personnel. Respondent vio-lated Section 8(a)(5) of the Act.In the Krumenacker letter to Campanelli of December22. 1976, the Union requested from the Company "pensionconverage (for unit) employees including type and latestfund report." The only response to this letter was a blankform which the C'ompany used to calculate pension cover-age. The Union's original demand respecting pensions wasthat the O&T unit he included in the joint compan\-ulliopension plan which already covered the production andmaintenance unit. The Company said that it preferred toinclude salaried O&T employees in the pension plan whichcovered all of its office employees and others who vWereunrepresented. Walters indicated that this might be accept-able. providing that the ('ompan made the same contribu-tion as it made to the production and miilitenalice emnploN-ees pension plan. ie asked for more details. stating that hewanted to submit the requested information to Union pen-ll DECISIONS OF NATIONAL LABOR RELATIONS BOARDsion experts at USWA headquarters in Pittsburgh forevaluation before he made a final commitment on thispoint. Such information was requested on four occasionsbetween August 3 and November 4, but was never pro-vided.The only excuse ofHered by Malovany was that he haddiscovered, sometime along the way, that the Company'spresent pension booklet was deficient in some technical re-spect, since it did not include a clause required by ERISA.so he did not want to give Walters the booklet until it hadbeen revised in proper form. Neither Krumenacker norWalters asked for a booklet. Krumenacker asked for a fundreport. He also asked for data, which would then be trans-mitted to Union pension experts who presumably were, andare, aware of requirements for pension plans laid down inrecent acts of Congress. The failure of Respondent to fur-nish any pension information, not merely in a timely fash-ion but at all, is wholly unjustified. Since the informationwas clearly relevant to the Union's bargaining responsibil-ities, the refusal by Respondent to provide such informationwas a violation of Section 8(a)(5) of the Act.5. The expenditure of inordinate amounts of time onnoneconomic issuesBy mutual agreement the parties decided in July to bar-gain about contract language relating to noneconomic mat-ters before moving on to economic matters. The decisionwas prompted by the fact that the contract in question wasthe first one to be negotiated in this unit, and there was nolanguage in predecessor contracts which could be used as astarting point. It is a fair inference that, at least on theUnion's part, there was some hope or expectation that suchdiscussions could be completed promptly, inasmuch as theUnion and the Company had established bargaining rela-tionships in other O&T units, as well as the production andmaintenance unit at Salem, and therefore had, over a pe-riod of years, agreed to contract language covering many ofthe subjects which they were discussing between July 20and September 20.On each of the noneconomic matters under discussionduring this period, Malovany preferred contract languageof his own unique creation to the "tried and true" languageproposed by the Union which it had gleaned from othercontracts. Malovany had a right to insist upon language ofhis own preference. The question is why he chose to insistupon his special language in the face of a long bargaininghistory in other units (including the Salem unit) giving riseto contract language which had proved acceptable to boththe Union and Respondent. Malovany did not tell why, so Iam left to determine his intent from the other evidence inthe record.Bargaining during the late summer months of 1977 waspunctuated by repeated complaints from union spokesmenthat their membership was restive because they had notreceived a raise of any kind for many months, while infla-tion was eating away at their purchasing power. Severalthreats to strike had been made at the table, and plans hadbeen laid and candidly announced that a membershipmeeting would be held shortly after Labor Day for the ex-press purpose of authorizing the bargaining committee tocall a strike. As indicated above, 4 months had elapsed be-tween certification and the first negotiation session, while 3more months had elapsed before a second session tookplace between the Union and an authorized companyspokesman. By September. 9 months had elapsed. and nomeaningful dialog had even begun over the economics of acontract. The most recent 2 months were taken up withlengthy discussions over terminology and over matters,such as union security and management rights, which weretaken off the table after much time-consuming talk had oc-curred and no agreement had been reached.Since the Union had acceded to the Company's initialsuggestion that noneconomic matters be disposed of beforestarting to tackle economic issues, the Union cannot com-plain per se about this procedure. However. it can complainabout an overall strategy of delay which utilized as an spe-cific tactic an agreed-upon procedure relating to the agendaof items. When this phase of Respondent's bargaining ac-tivity is put in context along with its other behavior, it ap-pears that the Union's complaint in this regard is wellfounded. As noted above, by delaying the opening of bar-gaining sessions, by showing up with a bargaining agentwho was not authorized to bargain, and, later, by wastingtime at a critical stage in bargaining by advancing a compli-cated proposal on a key issue which the Company spokes-man was at a loss to explain, the Company evidenced adesire to procrastinate. Thus, by the manner in which itconducted discussions over noneconomic matters. Respon-dent was able to postpone getting down to the nitty-grittNof contract talks by engaging in a filibuster about mattersover which it had come to terms many times in other unitson other occasions. Accordingly. I conclude that by devol-ing an inordinate amount of time to the discussion of non-economic issues, thereby obstructing and delaying the dis-cussion of economic issues, Respondent violated Section8(a)(5) of the Act.6. Proffering a complicated wage equalization proposalchart without explanationBy October 12 contract talks were coming down to thewire. Either the essential elements of an economic packagewould be agreed upon, or a strike would occur. One of thebasis issues was wage equalization-whether and how allemployees having the same wage classification would cometo be paid the same rate. By this time the Union and theCompany had finally agreed, at least in principle, that thewage agreement should provide for equalization. The ques-tion remained as to how to accomplish it. At one of the lastbargaining sessions between the parties prior to the mem-bership vote on October 14, Malovany exhibited a chartwhich he said would eventually even out wage inequalitieswithin classifications through periodic raises given on theanniversary date of each person's employment. Waltersasked Malovany how the proposal would work, and Malo-vany replied that he could not explain it, adding that thechart had been devised by Zernick. and Zernick was notpresent. The proposal was rejected by Walters, with thecomment that he could not accept something which he didnot understand.112 CRANE COMPANYThe best Respondent can say in defense of Malovan onthis occasion is that discussion of the chart did not wastemuch time and that the Union had stated flatly that it wasnot interested in any proposal based on anniversary dates.The unsatisfactory aspect of this explanation is the questionof why, at a critical juncture of wage negotiations. a good-faith negotiator who was looking to conclude an agreementwould want to waste any time at all. Accordingly. I con-clude that by wasting time in proferring, and then failing toexplain, the details of a complicated wage proposal. Re-spondent violated Section 8(a)(5) of the Act.7. Reneging on an agreement to give red-circle employeesa $16-a-week increaseFar and away the most important issue in this case is theagreement vel non between the parties to give a $16-a-weekraise to red-circle employees, i.e., senior employees who un-der a policy of wage equalization would receive no wageincrease at all (other than a flat cost-of-living increase) be-cause their present salaries equaled or exceeded the agreed-upon rates for their classifications. Like Respondent's plantmanager, I too am surprised that at the so-called Coke ma-chine conversation of Thursday, October 13, Walters wouldhave agreed to a proposal by terms of which one-fifth toone-fourth of the bargaining unit would end up with practi-cally nothing by way of a wage increase, while the balanceof the unit, consisting largely of junior employees, wouldcome away with substantial improvements in their pay-checks. The contention that Walters agreed on this occasionto a $16 one-time-only "signing bonus" for these individ-uals is preposterous, and for reasons suggested to Walterson that occasion by Malovany. Such a proposal could neverassist Walters in selling the agreement and would providean insurmountable obstacle to ratification.Malovany told Walters of his great concern that the red-circle problem might prove a serious obstacle to an agree-ment. He proved to be correct. He also expressed greatconcern to Walters that in order to "sell the package," Wal-ters would have to deliver something of substance to thesenior members of his constituency. For that asserted rea-son he took the initiative to bring the matter to Walters'attention. It is beyond doubt that an experienced negotia-tor, who was sensitive to the position and the needs of hisadversary, would seriously think that offering such a pit-tance as one $16 payment during a 3-year contract wouldresolve a significant problem, the import of which he out-lined with great perception in his testimony. Indeed. a care-ful reading of Malovany's own version of the Coke machineconversation reveals no testimony that he actually spoke interms of a signing bonus or a one-shot deal on occasion inquestion. In his own testimony Malovany leaves silent thekey prepositional phrase ("per week", "per contract," etc.)that ultimately caused the real hangup. However. Walterstestified that he himself specified $16 a week in speaking toMalovany.I also think it most peculiar for Malovany to bring upsuch a critical issue as payments to red-circle employees inthe manner in which he did. According to Malovany. he didnot want to advance any proposal at the bargaining table-where witnesses to the statements of both negotiators wouldbe present which might disturb the course of alread\ trou-bled negotiations. Yet his action in seeking out the Union'sprincipal negotiator for a private conversation and makinga proposal which. even according to his version. was vagueand ambiguous in content is hardly consistent with this end.It was this proposal which ultimately proved to be the un-doing of the whole effort on both sides. The best that can besaid of his strategy is that it was clums3.Viewed in anotherlight, a private discussion of contract terms couched invague and ambiguous language could also be an act of cun-ning, designed by Malovany as a fallback in his effort toprevent negotiations from culminating in an agreement inthe event the parties could overcome their differences re-garding two relatively small economic matters: namely. thenumber of sick days and COLA in the second year of thecontract.Both Walters and Malovany said they agreed on $16 torred-circle employees. To Walters, this meant $6 per week.which everyone acknowledged would be an across-the-board increase throughout the unit. and $10 more per weekto provide some kind of break for those who had alreadyreached the ceiling in their classifications. In this context. a$10 figure was also mentioned in their conversation. Malo-vany's explanation for the $16 figure takes no cognizance ofthe portion of the general increase: namely. $6 per week,which was already a matter of general agreement. Walters'version is much more plausible and is offered by a witnesswhose credibility exceeds that of Malovany.It should be noted that late the following day, when Wal-ters and Zernick were discussing the Company's revised fi-nal wage offer just before the critical union membershipmeeting, the question of red-circle employees was broughtup again. I credit testimony to the effect that Walters toldZernick that he and Malovany had an agreement on $16per week for these employees. The response of Respon-dent's principal negotiator for this session was that what-ever Walters had agreed with Malovany, he (Zernick) wassure that Malovany would honor it. I conclude that thisexchange constituted a further commitment on the part ofRespondent to pay red-circle employees $16 a week, not$16 on a one-shot-only basis. On the strength of this conver-sation, as well as the Coke machine conversation, Wialtersmade a representation to the membership that the ('ompa-ny's economic package included such an increase for senioremployees, and it was upon that representation, as well asthe other matters he brought to their attention at this meet-ing, that the membership ratified the Company's economicpackage.It hardly requires citation of authoritb to establish thatreneging on a contract proposal is convincing evidence ofbad faith in labor relations, as in any other aspect of com-mercial activity. The Board has so held on numerous occa-sions. Missourian Publishing Company. Inc., 216 NI.RB 175(1975); The Shaw College at Detroit, Inc.. 232 NLRB 191(1977); The General Athlelic Products Companv, 227 NL RB1565 (1977): Advanced Business Forrs Corp., 194 NI.RB341 (1971); Hilton International Co., d/h/a Sun JeronimoHilton Hotel, 187 NLRB 947 (1971): Ramona'S MexicanFood Products, Inc., supra; The Gerstenslager Compa , 202NLRB 218, enfd. 487 F.2d 1332 (6th Cir. 1973): NI.. R. v.,4. W. Thompson, Inc., 449 F.2d 1333 (5th Cir. 1971):113 DI)ECISIONS OF NATIONAL LABOR RELATIONS BOARDN.L.R.B. v. Randlc-lEastcrn .4 nbulance Service. Inc., 584F.2d 720 (5th Cir. 1978). When. on October 24, Respondentinformed the Union that it would pay red-circle employees$16 just once, at the time of signing the agreement, it, infact, reneged on its original undertaking without anb justifi-cation and thereby violated Section 8(a)(5) of the Act.8. Unilateral action of' respondent in eliminating jobsWhen an employer makes unilateral changes in wages,hours, and terms and conditions of employment, withoutnotifying the bargaining agent and giving it an opportunityto bargain, it violates Section 8(a)(5) of the Act. N.L. R.B. v.Benne Ka:t, d/bla Williamsburg Steel Products Co.. 369U.S. 736 (1962). This obligation extends to notification andbargaining over the question of eliminating positions in thebargaining unit. Trading Port, Inc., 219 NLRB 298 (1975);N.L.R.B. v. Columbia Tribune Publishing Company, 495F.2d 1384 (8th Cir. 1974). During the strike in the O&Tunit, Respondent eliminated approximately 6 jobs from aunit of 80 employees. However, it did not inform the Unionof this action until after the strike was over and the Unionwas seeking to have all strikers reinstated. By eliminatingjobs from the bargaining unit without notifying the bar-gaining agent and giving it an opportunity to bargain, Re-spondent violated Section 8(a)(5) of the Act. It is true thatthis action is not alleged in the complaint as a separateviolation of law. However, the Board has frequently foundviolations of the Act in the absence of specific allegations ina complaint when the matter has been fully litigated at thehearing." In this case the evidence relating to the elimina-tion of jobs in the bargaining unit and the total failure ofRespondent to meet its bargaining obligations was suppliedat the hearing without contradiction by one of Respon-dent's principal witnesses, so there is actually nothing tolitigate on this point.9. Refusal to advise the Union whether Respondentwould pay health, welfare, and life insurance premiumsfor strikersShortly before the negotiators were concluded in mid-October and the economic package was ratified, Krumen-acker asked Malovany if the Company would continue topay insurance premiums of various kinds and vacation pay.At first Malovany said he did not know. Later he informedthe Union that the Company would not make these pay-ments. The Union also asked Respondent for informationwhich would permit striking members to convert group in-surance policies into individual policies if they so chose.Respondent did not supply this information immediately.because it experienced difficulty in getting correct informa-tion and proper forms from its insurance carrier. However,when this information was received, it was immediately1 Independent Metal Workers Union. Local No. I (Hughes Tool Compano).147 NLRB 1573 (1964); Siskin Steel and Supply Co., Inc.. 160 NLRB 1038(1966): Tamper. Inc., 207 NLRB 907 (1973): N.L.R.B. v. Puerro Rico RayonMills, Inc.., 293 F.2d 941 (Ist Cir. 1961), American Newspaper PublishersAssociation v. N L.R.B., 193 F.2d 782 (7th Cir. 1951), American Boiler Manu-facruring Association v. N i. R B. 366 F.2d 815 (8th Cir. 1966).given to Union representatives. What is a reasonable timefor furnishing the Union with such information is again aquestion of judgment. In this instance I think Respondentmoved with reasonable diligence to inform the Union of itsposition and to provide it with the information requested,so I would dismiss this allegation of the complaint.10. Overall subjective bad faith on the part ofRespondentWhether Respondent approached its bargaining obliga-tion with a disposition of give and take implicit in the con-cept of collective bargaining or whether it went to the tablemerely to lend a patina of respectability to its ultimate pur-pose of frustrating serious negotiations requires a review ofRespondent's activities from the beginning of the bargain-ing relationship. Such a review includes a balancing of thebargaining positions assumed, the concessions made, andthe offers refused by the employer over a period of severalmonths. It has often been said that is not the place of theBoard to second-guess the actions of an employer engagedin collective bargaining or to pass judgment on the reason-ableness and propriety of its bargaining stance. Rather, it isthe function of the Board to determine whether the em-ployer in fact went about its statutory obligation with aseriousness of purpose and a design to achieve a final con-tract with the representative of its employees.On the plus side, the employer herein must be creditedwith meeting with the Union on 28 different occasions dur-ing a period of nearly 9 months. While a meaningful wageoffer was slow in coming, when Respondent was faced withan immediate strike threat, it did come up with a 55-cent-an-hour offer for the first year of the 3-year contract, as wellas significant increases during the second and third years.This is some evidence of good faith. Respondent alsoagreed to the Union's proposal for wage equalization withinjob classifications. Moreover, in an eleventh-hour effort toavert a strike. Plant Manager Zernick offered the UnionCOLA in the second year of the contract as a trade-off forthe Union's abandonment of a demand for 10 rather than 5days of sick leave. At one time his effort in this regardappeared to save the day. All of these actions suggest awillingness to engage in give-and-take in order to arrive atan ultimate agreement.However, these actions must be weighed against thenegative aspects of Respondent's bargaining record. In thecourse of his testimony Malovany testified that he felt thatthe union negotiators had displayed among themselves dif-ferent attitudes respecting a strike. While he did not say so.the inference was clear that he regarded Walters as themore tractable and approachable union negotiator, whileKrumenacker was in his view the more abrasive and hard-nosed member of the union team. On this point I sense acorresponding difference in attitude toward collective bar-gaining between Respondent's chief negotiator. Malovany.who came in from the New York headquarters to superin-tend the Company's negotiating efforts, and Zernick. theplant manager, who had to live with the results of theseefforts. Zernick gave every indication of wanting a settle-ment, while Malovany's actions conveyed the opposite im-pression. When Malovany was satisfied that a strike would114 CRANE COMPANYensue because the parties were apart on what proved to hetwo small and reconcilable issues, he packed up and wenthome, content in the knowledge that he had done the job hehad gone to Salem to do. He could not even be reachedwhen final company efforts were being undertaken on Octo-ber 14 to avoid a strike. One company official expressedastonishment that Malovany should have pulled out at sucha critical moment, and I am equally at a loss to find aplausible explanation for his disappearance.At this point Zernick, who up to this moment had playedonly a small and supporting role in the Company's negoti-ating efforts, jumped into the breach. called New York. gotclearance to offer the Union a further "sweetener." and soldit to union negotiators at the last moment. His efforts tem-porarily averted a walkout, and for this he deserves highmarks on the question of good-faith bargaining. However.Zernick was basically misinformed as to the nature of theagreement over red-circle employees and was largely un-concerned. since he regarded it as a small matter. Indeed,even after the red-circle dispute exploded, and the elementsof the controversey became clear to all parties. Zernick stillregarded the difference as a small one and offered to resolveit by flipping a coin.'" However, by this time union negotia-tors could not back down and still save face with theirmembership. They were in a position of having to insistupon a full $16 a week "or else." The disagreement over thecontent of the red-circle offer provided Malovany with onelast opportunity to avoid a contract, and he used it effec-tively. I conclude that his behavior in this regard was theessence of calculated bad faith.Malovany, the headquarters spokesman at the bargain-ing table, followed through on a strategy of delay whichhad been formulated long before he was hired. Monthswent by before negotiations began. Requests to bargainwere deferred on the excuse that company negotiators weretoo busy. When meetings finally began, the Company sentan agent to the negotiating table with an offer the Unionimmediately rejected and with no power even to entertain acounteroffer. The newness of the bargaining relationship inthis particular unit was utilized to defer discussions onwages for a considerable period of time, while lengthy dis-cussions were undertaken on proposals Respondent had al-ready agreed to in other contracts in other units, includingthe Salem production and maintenance unit. Without ashadow of an explanation, Respondent rejected Union pro-posals for the O&T unit which it had granted to others whowere working in the same plant. Meanwhile, dissatisfactionwas building up in the bargaining unit because unit em-ployees had been without any increases for a period of 9months while inflation continued unabated."iWhile at first professing ignorance of the total overall projected cost tothe Company of the offer which was made under the ceiling imposed eitherin New York or in Salem. Malovany finally estimated that the companypackage was worth about 320.000 in additional outlay. Acceding to theUnion's position on red-circle employees would have increased that cost byless than 11.000. Zernick's willingness to settle the red-circle dispute afterthe strike began by the flip of a coin indicates that the 55-cent-an-hourceiling was not so tight or inflexible as Respondent's witnesses tried to makeout at the bargaining table and in their record testimony and that theamount requested by the Union fbr red-circle employees was really negligi-ble from Respondent's standpoint.By late September, after three-fourths of the certificationyear had elapsed, no discussions of any consequence hadyet begun on monetary proposals. Malovany promised tohave an economic offer ready when negotiations resumedon October 10. When negotiations resumed on October 10.he said he had no offer ready to present and further statedhe had no response to an outstanding union wage offer be-cause he did not have enough time to consider it. All alongthe way he had been dragging his feet about supplying theUnion with data it was concededly entitled to receive. Fi-nallyv a strike occurred which. I have found. was promptedby Malovany's disavowal of an offer which was tendered insuch a manner as to lay the groundwork for a difference ofopinion as to what was actually agreed upon. During thestrike jobs were unilaterally eliminated, and replacementswere hired. When the strike was over, less than half of thestrikers went back to work. Finally, as predicated by Kru-menacker as early as July 20, on December 15. 1 ear to theday from the date that the certification issued, a decertifica-tion petition was filed. On the strength of that petition Re-spondent asserted shortly thereafter a "good faith" doubt asto the Union's continued majority status and terminated allnegotiations.This sequence of events more than counterbalances theefforts by company negotiators described above to arrive ata settlement of outstanding bargaining issues. It delineatesa policy of collective-bargaining brinkmanship, aimed atgiving the appearance of good-faith bargaining while reap-ing the benefits of bad-faith bargaining. These benefits in-cluded not only the avoidance of a contract but also theremoval of large numbers of union adherents from its pay-roll for extended periods of time. In light of these circum-stances, I conclude that Respondent was guilty of overallsubjective bad faith in its bargaining relationship with theUnion in the Salem O&T unit, in violation of Section8(a)(5) of the Act.II1. The refusal to pay strikers vacation payThe Company's compensation program prior to the out-set of the strike included a vacation pay schedule. This pro-gram was well known, was set forth in writing, and hadbeen followed for a considerable period of time. When thestrike began Respondent informed the Union that strikerswould not be paid vacation pay which had been accrued atthe time of the strike. The only explanation for this actionwas Malovany's statement that strikers do not get vacationpay.A company has no obligation to compensate striking em-ployees for the period of time they spend away from theirplaces of employment. It does have an obligation to paystriking employees benefits, including vacation pay, whichhave accrued at the time a strike occurs, in the absence of'some compelling and overriding business justification. be-cause the payment of benefits accrued is nothing more orless than honoring a debt. N.L. R.B. v. Jemco, Inc., 465 F.2d1148 (6th Cir. 1972): Borden. Inc., Borden Chemical Divi-sion, 235 NLRB 982 (1978): Indiana & Michigan ElctricCompany, 236 NLRB 986 (1978). The burden of advancingand establishing a business justification for withholding ac-crued benefits from strikers is upon the employer. In thisI 115 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcase the Employer established no business justification.Hence. it is clear that its refusal to pay striking employeesaccrued vacation pay was nothing more than a reprisaltaken against them for striking. As such, it is a discrimina-tion designed to discourage union activities and is a viola-tion of Section 8(a)(3) of the Act.12. 'Ihe character of the strike which beganon October 25All parties agree that the strike which began on October25 was triggered by a dispute over the nature of the con-tractual undertaking by the parties relative to red-circle em-ployees. This disagreement came to light at the October 24meeting between union and company representatives. Afterthe disagreement arose, union representatives called amembership meeting, explained the fact that the economicsettlement20which had been reported at the ratificationmeeting was different than what the Company was nowproposing, and bitterly complained that Respondent hadgone back on its word. Mention was made by union nego-tiators that an unfair labor practice had occurred and thatcharges might be filed. A strike was immediately voted. andpicket lines were established at both plants. The Companywas notified of the Union's action and immediately coun-tered with a leaflet given to all unit employees, stating thatthe disagreement which had arisen over the terms of thecontract was the result of a union misrepresentation to themembership of the Company's offer.While admitting the causal connection between the dis-agreement over the terms of the offer respecting red-circleemployees and the strike, Respondent contends that the dis-agreement was merely a mutual mistake of fact which pre-vented a meeting of the minds on a key issue. In its view,the strike was nothing more than an application of pressuredesigned to convince Respondent to accede to a presenteconomic demand to pay red-circle employees $16 a week. Ihave found that Respondent was guilty of an unfair laborpractice in reneging on its offer in this regard. It followsinescapably from this finding that the strike which wascalled to protest this action was an unfair labor practicestrike. The further unfair labor practice committed by Re-spondent at or about this time in denying accrued vacationpay to strikers was an action which doubtless accentuatedhostile feelings among strikers and is linked causally withthe continuation, if not the inception, of the strike.Under well-settled rules, unfair labor practice strikers areentitled to reinstatement upon unconditional application,even if reinstatement requires the discharge of persons hiredto replace them. When reinstatement does not take place atthe time of the request, the individuals in question are re-O Throughout this case Respondent has implied that the vote which wastaken on October 14 was a ratificaion vote on an entire contract proposal Itwas nothing of the sort. What the membership approved on this date was aratification of the economic proposals which had been presented to it. As ofthat time, and as of the date on which the strike began. there was still lack ofagreement on contract language and the substance of such items as checkoff.union security, management rights, maternity leave, and safety and health.However, agreement on the economic package was, in the Union's view,sufficient progress, which would have enabled the talks to go forward with-out a strike.garded in law as discriminatees who are entitled to backpaybeginning 5 days after the request for reinstatement is ten-dered. There is no issue in this case that an unconditionalofler to return to work was made by all strikers on Decem-ber 6 and that most of them were not recalled to workimmediately, because their jobs had either been filled oreliminated. About 40-45 replacements had been hired dur-ing the strike. The 37 strikers named in the amended com-plaint are therefore unfair labor practice strikers who areentitled to a remedy under the Act.Upon the foregoing findings of tact, and upon the entirerecord herein considered as a whole, I make the following:CON(Ct.; ION() S )1: LAW1, The Respondent. Crane Company, Deming Division.is an employer engaged in commerce and in an industryaffecting commerce within the meaning of Section 2(2), (6).and (7) of the Act.2. United Steelworkers of America. AFL-CIO CLC,Local Union 8353. is a labor organization within the mean-ing of Section 2(5) of the Act.3. All office clerical employees and technical employees.including draftsmen, tool designers, process engineers,power industries product specialists, curve technicians, andsenior draftsmen, employed at its Salem. Ohio, plants, butexcluding all production and maintenance employees, sales-men. industrial engineers, exempt employees, professionalemployees, confidential employees. guards, and supervisorsas defined in the Act, constitute a unit appropriate for col-lective bargaining within the meaning of Section 9(b) of theAct.4. At all times material herein. United Steelworkers ofAmerica. AFL-CIO-CLC, Local Union 8353. has been theexclusive collective-bargaining representative within themeaning of Section 9(a) of the Act for all of Respondent'semployees employed in the unit described above in Conclu-sion of Law 3.5. By failing and refusing to provide the Union herein ina timely fashion information concerning its companywidepension plan and current lists of the wages and classifica-tions of its bargaining-unit employees, by engaging in inor-dinately long discussions of noneconomic items in order todelay bargaining about economic matters, by the renegingon contract offers, by unilaterally reducing the size of thebargaining unit, by wasting time at bargaining sessions bypreferring to Union negotiators a chart outlining proposedwage increases the meaning and effect of which Respondentcould not explain, and by following an long-term collective-bargaining strategy designed to avoid entering into a con-tract, Respondent violated Section 8(a)(5) of the Act.6. By refusing, without justification, to pay to strikersaccrued vacation pay. Respondent violated Section 8(a)(3)of the Act.7. The 37 employees named in section 12 of the amendedcomplaint are unfair labor practice strikers.8. The aforesaid unfair labor practices violate Section8(a)(1) of the Act and have a close, intimate, and substan-tial effect upon the free flow of commerce within the mean-ing of Section 2(6) and (7) of the Act.116 CRANE COMPANY 'Having found that Respondent has committed certainunfair labor practices, I will recommend that it he orderedto cease and desist therefrom and to take other actions de-signed to effectuate the purposes and policies of the Act. Itis the Board's established policy to require employers toreinstate unfair labor practice strikers within 5 days aftersaid strikers make a full and unconditional offer to return towork. I will recommend such a provision in the Board'sOrder. I will also recommend a so-called broad 8(a)( ) Or-der designed to suppress any and all violations of that sec-tion of the Act. I will further recommend that Respondentbe directed to bargain in good faith with the Union andthat the certification year be extended for a period of I earfrom the date on which such bargaining commences. ('apti-tal Rubber & Specialtv, Co. Inc., 198 NLRB 260 (1972).I will recommend that Respondent be ordered to pay allemployees any vacation pay or other benefits which theyenjoyed and which had accrued to them on the date thestrike began but which were unlawfully withheld. I will alsorecommend that Respondent be required to reimburse the37 employees named in the amended complaint for any payand benefits which they may have lost by virtue of' the re-fusal of Respondent to reinstate them. Such reimburse-ments shall be computed in accordance with the Woolworthformula,' and liability shall commence 5 days after Re-spondent received from the Union an unconditional offerfrom said employees to return to work.Reimbursement of any loss of pay or benefits shall bemade with interest. The General counsel has submittedwhat appears to be a brief of general application designedto be submitted to all administrative law judges in all cur-rent cases involving backpay. In this brief the GeneralCounsel is requesting the Board to depart from the formulaused for computation of interest on backpay as set forth inthe Florida SteeP2decision and to compute interest onbackpay at a flat rate of 9 percent. In support of his conten-tion the General Counsel points out that the adjusted primerate attached to the payment of overdue taxes (and therepayment of taxes excessively charged) worked out to afigure of 6 percent at the last Internal Revenue Servicecomputation, made in September 1977. As a result, the ad-justed prime rate, as utilized by the Internal Revenue Ser-vice (and through adoption by the Board for ordering reme-dial interest payments), will remain at 6 percent for a 2-yearperiod beginning February 1978. Hence, the adjusted primerate will, for the next year, be the same rate which was ineffect before the Florida Steel decision, while actual goinginterest rates on the open market have soared to 9 percentor more. In light of these developments, the General Coun-sel argues that the remedial interest rate which will actuallybe in effect under the current standard is an inadequateremedy and should be changed in order to adjust to currentmarket conditions.There is much merit in the General Counsel's argument.However, a wholesale change in policy of this kind cannotbe made by an administrative law judge and must be made2 F W Woolworth Company. 90 NRB 289 (1950)22 Florida Steel Corporation, 231 NL.RB 651 (1977)by the Board, either through another decisional rule or bresort to the Board's rulemaking power. Accordingly. I willrecommend that interest on all payments required underthe order herein be computed in accordance with the provi-sions of presently controlling case law, namel, I,loridaSteel and Isis Phluhing & Heating (Co. 138 NI RB 7161962).Upon the foregoing findings of fact and conclusions oflaw and upon the entire record herein considered as awhole. and pursuant to Section I0(c) olf the Act. I make thetfillowing recommended:ORDER!''Ihe Respondent. Crane Coipan. Deming Division. Sa-lent ()hio, its officers, agents, successors, and assigns. shall:I. ('ease and desist from:(a) Refusing to bargain collectivel\ in good faith withUnited Steelworkers of America. AFl ('10 ('IC., IocalUnion 8353, as the certified collective-bargaining represent-ative of all of its office clerical and technical employees.including draftsmen tool designers, process engineerspower industries product specialists, curve technicians, andsenior draftsmen. who are employed at its Salem Ohio,plants, but excluding all production and maintenance em-ployees, salesmen, industrial engineers, exempt employees,professional employees, confidential employees guards.and supervisors as defined in the Act.(b) Discouraging membership in or activities on behalfof United Steelworkers of America, AFL-CIO CL(', LocalUnion 8353. or any other labor organization b,, withhold-ing accrued vacation pas or other benefits from strikers orotherwise discriminating against emplo,ees in their hire ortenure.(c) B an\ other means interfering with coercing, or re-straining employees in the exercise of rights gu;ar anteedthem by Section 7 of the Act.2. Take the followilng affirmative action designed to et-fectuate the purposes and policies of the Act:(a) Upon request. bargain collectively in good faith withUnited Steelworkers of America, AFLCIOCICLC. LocalUnion 8353. as the certified collective-bargaining represent-ative of the employees in the unit set forth in section I(a) of'this Order, with respect to rates of pay, hours of emplo\-ment. and other terms and conditions of emplo ment. and.if an understanding is reached. embody ani\ such under-standing in a signed written agreement.(b) Furnish the Union complete and current data re-specting Respondent's companywide salaried employeepension plan, including but not limited to fund reports, aswell as the names, dates of hire, rates of pas. and job clas-sifications of all bargaining-unit employees, and an, otherrequested information which is relevant to the performancebh the Union of its obligation Ias bargaining representali e.2' In the eent no eceptlirl are iled as pro.sded h, Sec 102 4 1, theRules and Regulatlons of the N altional [aI bor Rcl.tions Board. the findingsconclusIons. and recommended Order herein shall. as prosided in Sec 102 48of the Rules anti Regulations. he dopted h the Bo.rd and beole Itsfindings, conclusions, and Order. and all objectio.ns thereto shll he deledraised for all purposesI 117 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c) Offer to the following named employees full and im-mediate reinstatement to their former positions or, in theevent that their former positions no longer exist, to substan-tially equivalent positions, without prejudice to their senior-ity or to other rights which they formerly enjoyed:Sally AndersonG(ilda BellHelen BodirneaDorill CatlinJim ChuckDennis DeRoadsKathy DetellTom EmmerlingCarol EvansLinda FifeJudy FloryGary GoodmanSaundra HallTony HallNaomi HartDebbie HickeyDwight JordanLucille KarnofelShelly ZimmermanSue KiblerBev KnechtHelen LabbePenny Landsbergerililda LidnerCindy MeekRoseanna OsbornRuth PierceSue Koons PleggeRose ReardonCathy ReeseRita RubleMark ScullionMary Lynn SeifertVera WaggleDiane WeldonMargret WolfeDennis Wright(d) Make whole the employees whose names are set forthabove and any other employees who took part in the strikein 1977 for any' loss of pay and benefits, including accruedvacation pay, which they may have suffered by reason ofthe discrimination found herein. in the matter describedabove in the section entitled "Remedy."(e) Post at its Salem, Ohio, plants copies of the attachednotice marked "Appendix."21 Copies of said notice on formsprovided by the Regional Director for Region 8, after beingduly signed by a representative of Respondent, shall beposted by Respondent immediately upon receipt thereof,and maintained by it for a period of 60 consecutive daysthereafter, in conspicuous places. including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken to insure that such notices are not al-tered, defaced, or covered by any other material.(f) Preserve and, upon request, make available to theBoard or its agents for examination and copying all payrolland other records necessary to analyze the amount of back-pay due under the terms of this Order.(g) Notify the Regional Director for Region 8, in writing,within 20 days from the date of this Decision. what steps ithas taken to comply herewith.Ii IS FUR I HER RI(O(MMFZNDD) that for the purpose of de-termining the duration of the certification, the initial year ofcertification shall be deemed to begin on the date Respon-dent commences to bargain in good faith with the Union asthe duly recognized collective-bargaining representative inthe unit found appropriate herein.II is AS() IURIHER R.(oMMI.NI)-l) that insofar as thecomplaint herein, as amended, alleges matters which havenot been found to violations of the Act. said complaint. asamended, is hereby dismissed.24 In the event that this Order is enlbrced by a Judgment of a UnitedSlates Court of Appeals, the words in the notice reading "Posted by Order o(the National Labor Relations Board" shall read "Posted Pursuant to a Judg-nment of the United States Court of Appeals Entforcing and Order ot theNational l.abor Relations Board."118